ON COSTS
June 17, 1932.
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
 OPINION
The appellant filed a cost bill in this case containing a number of items. Respondent filed objections to several of the items, on the ground that they are excessive. *Page 19 
The clerk ruled upon the objections and reduced some of the items, from which ruling the respondent has appealed.
1. The objection to the item of costs for typing in the matter of respondent's motion to dismiss the appeal for the reason that no cost bill therefor was filed within five days from notice of decision thereon is without merit. All items of costs may be included in cost bill after petition for rehearing is denied. Siebert v. Smith, 49 Nev. 312, 246 P. 1.
2. We agree with the ruling of the clerk on the contention that certain parts of the record were not necessary to the determination of the case, in holding that if such were the case, respondent's failure to move to strike prior to a decision on the merits precludes the raising of the point at this time and in this manner.
As to the calculations made by the clerk and the ruling based thereon, we are of the opinion that they should be sustained.
It is so ordered. *Page 20